DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.

Response to Amendment
3.	Acknowledgement is made of amendment filed on September 27, 2021, in which claims 1, 9, 10, 14, 16 and 18 are amended, claim 8 is canceled, and claims 1-7 and 9-19 are still pending.

Response to Arguments
4.	Applicant's arguments, filed on September 27, 2021, with respect to Claims 1-7 and 9-19 have been fully considered but they are not persuasive.  
5.	With regards to arguments for independent claims 1, 14, 16 and 18, applicants argue that Steingart et al. (US 2009/0248184 A1), Hasselgren et al. (US 2012/0308963 moving one or more vertices by a distance away from the digital surface, wherein moving the one or more vertices by a distance away from the digital surface comprises pushing out the one or more vertices to reduce the concavity of the one or more concave digital surface regions.  However, the examiner respectfully disagrees that Hasselgren does not teach the arguments since in Hasselgren et al. (US 2012/0308963 A1) teaches (“If the tooth has multiple or furcated roots, computer software can modify the initial "natural" three-dimensional image or model 106 of the tooth and tooth roots to generate a modified image or model 108 at 126. For example, the volume between the roots (occupied by bone tissue, for example) can be fully or partially "filled-in." Note that as used herein, the description "adding volume" may refer to surface modification such as reducing a depth of a concavity of a surface portion of a surface model of an implant or other structure and is not intended to limit embodiments to the manipulation of models that define volumes, as such, for example as constellations of voxels.” [0050]) Hasselgren teaches reducing a depth of a concavity of a surface portion of a surface model of an implant or other structure. The arguments also moots in view of the new grounds of rejections regarding claims 1, 14, 16 and 18, since in Meier et al. (US 2013/0179126 A1) teaches (“moving vertices of the cut out deformed tooth template  ​that lie inside the volume to the surface of the volume not being in contact with the prepared part of the rest tooth by means of the Laplacian surface deformation.” [0043]) Meier teaches moving vertices of the cut out deformed tooth template away from the rest tooth.  While Hasselgren teaches reduce the concavity of the one or more concave .

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 4, 5 and 12-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Steingart et al. (US 2009/0248184 A1) in view of Hasselgren et al. (US 2012/0308963 A1) and Meier et al. (US 2013/0179126 A1).
9.	With reference to claim 1, Steingart teaches A computer-implemented method of performing a digital block-out of one or more digital preparation teeth, comprising: receiving a digital model comprising one or more digital preparation teeth; (“Embodiments of the invention provide a digital dentistry system that utilizes a haptic interface and features a computer-based design application configured to allow the intuitive construction of irregular, amorphous three-dimensional structures typically seen in dental restorations. Other embodiments provide virtual tools for modifying a variety of three-dimensional virtual representations of a restoration automatically, semi-manually, or manually, allowing input and adjustment from a skilled technician.” [0008] “the invention includes a method for designing a three-dimensional dental restoration. The method includes creating an initial 3D computer model from a scan of a dental stone made from an impression of a patient's mouth, or, alternatively, creating the initial 3D computer model from a direct scan of the patient's mouth, adding virtual block-out wax to the initial 3D computer model automatically, manually, or semi-automatically, and joining the initial 3D computer model and the added virtual block-out wax (e.g., via a union operation), thereby forming a virtual refractory model” [0016]) Steingart teaches the initial 3D computer model that considered the preparation teeth. 
Steingart does not explicitly teach determining one or more concave digital surface regions on a surface of the one or more digital preparation teeth that interfaces with a dental restoration cavity; and reducing concavity of the one or more concave digital surface regions, wherein reducing concavity comprises moving one or more vertices by a distance away from the digital surface, wherein moving the one or more vertices by a distance away from the digital surface comprises pushing out the one or more vertices to reduce the concavity of the one or more concave digital surface regions.  These are what Hasselgren teaches. determining one or more concave digital surface regions on the one or more digital preparation teeth; ("The fabricating may include generating a numerical model of the implant and adding volume to the model such as to eliminate the recess between the furcations. The fabricating may include forming a model with a convex surface where a concave surface exists in a copied natural root.” [0016] “The modifying may include the creation of a conforming convex surface such as might be illustrated by the stretching of a fabric over three dimensional object with concave surfaces. By filling in, fully or partially, the volume between the roots in a furcated root setting, model 108 with a non-furcated root structure can be created.” [0051], Fig. 1A) Hasselgren teaches filling in the three dimensional object with concave surfaces to create non-furcated model 108. (Fig. 1A) 
    PNG
    media_image1.png
    313
    387
    media_image1.png
    Greyscale
Fig. 1A
Hasselgren also teaches reducing concavity of the one or more concave digital surface regions. (“If the tooth has multiple or furcated roots, computer software can modify the initial "natural" three-dimensional image or model 106 of the tooth and tooth 
The combination of Steingart and Hasselgren does not explicitly teach a surface of the one or more digital preparation teeth that interfaces with a dental restoration cavity; moving one or more vertices by a distance away from the digital surface, wherein moving the one or more vertices by a distance away from the digital surface comprises pushing out the one or more vertices.  These are what Meier teaches.  Meier teaches a surface of the one or more digital preparation teeth that interfaces with a dental restoration cavity; (“The rest tooth 1 shown in FIG. 1 comprises a cavity as prepared region, which means that the dental restoration to be designed may be an inlay. However, a rest tooth may also have prepared regions extending on surface regions, such as one or more cusp tips, which means that the dental restoration to be designed may be an onlay or partial crown. A veneer may have to be designed when a thin layer of the tooth surface has to be provided with a dental restoration.” [0073]) Meier also teaches moving one or more vertices by a distance away from the digital surface, wherein moving the one or more vertices by a distance away from the digital surface comprises pushing out the one or more vertices. (“moving vertices of the cut out deformed tooth template  ​that lie inside the volume to the surface of the volume not being in contact with the prepared part of the rest tooth by means of the Laplacian surface deformation.” [0043]) Meier teaches moving vertices of the cut out deformed tooth template away from the rest tooth.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Meier into the combination of Steingart and Hasselgren, in order to correct morphology of the missing chewing surface.
10.	With reference to claim 4, Steingart teaches the digital tooth is prepared for a crown. (“the system provides a comprehensive digital solution for dental labs in the business of creating dental restorations such as partial frameworks, crowns, copings, bridge frameworks, implants and the like, with a sense of touch provided by a haptic interface device.” [0009] “Anatomical copings or crowns--a crown that fits a prepared tooth and features the full occlusional surface--e.g., the external surface of the tooth that meshes with the corresponding tooth on the opposite jaw;”[0089])
11.	With reference to claim 5, Steingart does not explicitly teach reducing concavity comprises: reducing concavity in an inner region of a digital tooth surface by an inner region amount; and reducing concavity in a transition region of the digital tooth surface by a transition region amount. These are what Hasselgren teaches.  Hasselgren teaches reducing concavity comprises: reducing concavity in an inner region of a digital tooth surface by an inner region amount;  (“If the tooth has multiple or furcated roots, computer software can modify the initial "natural" three- reducing a depth of a concavity of a surface portion of a surface model of an implant or other structure that can be an inner region. Hasselgren also teaches reducing concavity in a transition region of the digital tooth surface by a transition region amount. (“The modifying may include the creation of a conforming convex surface such as might be illustrated by the stretching of a fabric over three dimensional object with concave surfaces. By filling in, fully or partially, the volume between the roots in a furcated root setting, model 108 with a non-furcated root structure can be created. Put another way, the three dimensional model or template 108 is created based on a furcated natural tooth root having a recess between the branches of the root furcation, wherein the computer software reduces a depth of the recess by adding volume to the template. As shown in 126 in FIG. 1A, the resultant model 108 shows a fully filled-in volume between the roots, resulting in a model with non-furcated root structure. Various algorithms may be applied for the filling in of furcations and other modifications of the model, such as a surface spline fit with a minimum smoothness constraint.” [0051]) Therefore, it would have been obvious to one of ordinary skill in the 
12.	With reference to claim 12, Steingart does not explicitly teach an inner region amount and the transition region amount comprises a user-configurable value. This is what Hasselgren teaches (“If the tooth has multiple or furcated roots, computer software can modify the initial "natural" three-dimensional image or model 106 of the tooth and tooth roots to generate a modified image or model 108 at 126. For example, the volume between the roots (occupied by bone tissue, for example) can be fully or partially "filled-in." Note that as used herein, the description "adding volume" may refer to surface modification such as reducing a depth of a concavity of a surface portion of a surface model of an implant or other structure and is not intended to limit embodiments to the manipulation of models that define volumes, as such, for example as constellations of voxels. The modifying may include the creation of a conforming convex surface such as might be illustrated by the stretching of a fabric over three dimensional object with concave surfaces. By filling in, fully or partially, the volume between the roots in a furcated root setting, model 108 with a non-furcated root structure can be created. Put another way, the three dimensional model or template 108 is created based on a furcated natural tooth root having a recess between the branches of the root furcation, wherein the computer software reduces a depth of the recess by adding volume to the template. As shown in 126 in FIG. 1A, the resultant model 108 shows a fully filled-in volume between the roots, resulting in a model with non-furcated root structure. Various algorithms may be applied for the filling in of furcations and other modifications of the model, such as a surface spline fit with a minimum smoothness 
13.	With reference to claim 13, Steingart does not explicitly teach determining one or more concave digital surface regions is performed automatically. This is what Hasselgren teaches (“The fabricating may include generating a numerical model of the implant and adding volume to the model such as to reduce the depth of the recess between the furcations. The fabricating may include generating a numerical model of the implant and adding volume to the model such as to eliminate the recess between the furcations. The fabricating may include forming a model with a convex surface where a concave surface exists in a copied natural root.” [0016] “Note that automated algorithms, user-controlled editing tools, and combinations thereof may be employed in making the modifications.” [0054]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hasselgren into Steingart, in order to prevent the problem of trapped bacteria.
14.	Claim 14 is similar in scope to claim 1, and thus is rejected under similar rationale. Steingart additionally teach a processor; a computer-readable storage medium comprising instructions executable by the processor to perform steps (“The apparatus includes memory that stores code defining a set of instructions and a processor that executes said instructions. The processor thereby creates a model from 
15.	Claim 15 is similar in scope to claim 13, and thus is rejected under similar rationale.
16.	With reference to claim 16, Steingart teaches A method of performing a digital block-out of one or more digital preparation teeth, comprising: loading a digital model comprising one or more digital preparation teeth; (“Embodiments of the invention provide a digital dentistry system that utilizes a haptic interface and features a computer-based design application configured to allow the intuitive construction of irregular, amorphous three-dimensional structures typically seen in dental restorations. Other embodiments provide virtual tools for modifying a variety of three-dimensional virtual representations of a restoration automatically, semi-manually, or manually, allowing input and adjustment from a skilled technician.” [0008] “the invention includes a method for designing a three-dimensional dental restoration. The method includes creating an initial 3D computer model from a scan of a dental stone made from an impression of a patient's mouth, or, alternatively, creating the initial 3D computer model from a direct scan of the patient's mouth, adding virtual block-out wax to the initial 3D computer model automatically, manually, or semi-automatically, and joining the initial 3D computer model and the added virtual block-out wax (e.g., via a union operation), 
Steingart does not explicitly teach initiating concavity reduction of the one or more digital preparation teeth, wherein concavity reduction comprises determining one or more concave digital surface regions on a surface of the one or more digital preparation teeth that interfaces with a dental restoration cavity; and reducing concavity of the one or more concave digital surface regions, wherein reducing concavity comprises moving one or more vertices by a distance away from the digital surface, wherein moving the one or more vertices by a distance away from the digital surface comprises pushing out the one or more vertices to reduce the concavity of the one or more concave digital surface regions.  These are what Hasselgren teaches. Hasselgren teaches initiating concavity reduction of the one or more digital preparation teeth, and reducing concavity of the one or more concave digital surface regions. (“If the tooth has multiple or furcated roots, computer software can modify the initial "natural" three-dimensional image or model 106 of the tooth and tooth roots to generate a modified image or model 108 at 126. For example, the volume between the roots (occupied by bone tissue, for example) can be fully or partially "filled-in." Note that as used herein, the description "adding volume" may refer to surface modification such as reducing a depth of a concavity of a surface portion of a surface model of an implant or other structure and is not intended to limit embodiments to the manipulation of models that define volumes, as such, for example as constellations of voxels.” [0050]) Hasselgren also teaches concavity reduction comprises determining one or more concave digital surface regions on the one or more digital preparation teeth ("The fabricating may include generating a numerical model of the implant and adding volume to the model such as to eliminate the recess between the furcations. The fabricating may include forming a model with a convex surface where a concave surface exists in a copied natural root.” [0016] “The modifying 

    PNG
    media_image1.png
    313
    387
    media_image1.png
    Greyscale
Fig. 1A
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hasselgren into Steingart, in order to prevent the problem of trapped bacteria.
The combination of Steingart and Hasselgren does not explicitly teach a surface of the one or more digital preparation teeth that interfaces with a dental restoration cavity; moving one or more vertices by a distance away from the digital surface, wherein moving the one or more vertices by a distance away from the digital surface comprises pushing out the one or more vertices.  These are what Meier teaches.  Meier teaches a surface of the one or more digital preparation teeth that interfaces with a dental restoration cavity; (“The rest tooth 1 shown in FIG. 1 comprises a cavity as prepared region, which means that the dental restoration to be designed may be an inlay. However, a rest tooth may also have prepared regions extending on surface regions, such as one or more cusp tips, which means that the dental restoration to be designed may be an onlay or partial crown. A veneer may have to be designed when a thin layer of the tooth surface has to be provided with a dental restoration.” [0073]) Meier also teaches moving one or more vertices by a distance away from the digital surface, wherein moving the one or more vertices by a distance away from the digital surface comprises pushing out the one or more vertices. (“moving vertices of the cut out deformed tooth template  ​that lie inside the volume to the surface of the volume not being in contact with the prepared part of the rest tooth by means of the Laplacian surface deformation.” [0043]) Meier teaches moving vertices of the cut out deformed tooth template away from the rest tooth.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Meier into the combination of Steingart and Hasselgren, in order to correct morphology of the missing chewing surface.
17.	Claim 17 is similar in scope to claim 13, and thus is rejected under similar rationale.
18.	Claim 18 is similar in scope to claim 1, and thus is rejected under similar rationale. Steingart additionally teach A non-transitory computer readable medium storing executable computer program instructions (“The apparatus includes memory that stores code defining a set of instructions and a processor that executes said instructions. The processor thereby creates a model from a scan of a stone or a patient situation, adds virtual block-out wax to the model to fill in an undercut portion and/or a defective portion of the model, and updates the model to incorporate the added virtual block-out wax upon a user command, thereby preparing a virtual refractory model onto which a virtual wax object corresponding to the three-dimensional dental restoration can be built.”[0019])
19.	Claim 19 is similar in scope to claim 13, and thus is rejected under similar rationale.
20.	Claims 2, 3  and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable by Steingart et al. (US 2009/0248184 A1), Hasselgren et al. (US 2012/0308963 A1) and Meier et al. (US 2013/0179126 A1), as applied to claim 1 above, and further in view of Fisker (US 2014/0277665 A1).
21.	With reference to claim 2, Steingart does not explicitly teach the one or more concave digital surface regions comprise an undercut region. This is what Hasselgren teaches. Hasselgren teaches teach the one or more concave digital surface regions (“The fabricating may include generating a numerical model of the implant and adding volume to the model such as to reduce the depth of the recess 
The combination of Steingart, Hasselgren and Meier does not explicitly teach an undercut region. This is what Fisker teaches (“The virtual plane may be defined from a virtual block out of undercut regions in the digital 3D representation and an offset of the surface formed by the block out.” [0044] “the method comprises determining the undercut regions based on a selected insertion direction of the customized impression tray. One insertion direction may be defined for both the mandibular teeth and one for the maxillary teeth. The virtually blocking out undercut regions may be provided by virtually filling regions to which there is no line of sight along the insertion direction.” [0086] “If the virtual model of the customized impression tray is generated without providing that undercut regions are avoided, the manufactured customized impression tray may be such that it will extend into the undercut regions. This may make it difficult to remove the customized impression tray from the set of teeth when the impression is obtained.” [0088]) Fisker teaches determining the undercut regions so that easy to remove the customized impression tray from the set of teeth when the impression is obtained. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fisker into 
22.	With reference to claim 3, Steingart does not explicitly teach reducing concavity of one or more concave digital surface regions comprises digitally blocking out the undercut region. This is what Hasselgren teaches. Hasselgren teaches reducing concavity of one or more concave digital surface regions (“If the tooth has multiple or furcated roots, computer software can modify the initial "natural" three-dimensional image or model 106 of the tooth and tooth roots to generate a modified image or model 108 at 126. For example, the volume between the roots (occupied by bone tissue, for example) can be fully or partially "filled-in." Note that as used herein, the description "adding volume" may refer to surface modification such as reducing a depth of a concavity of a surface portion of a surface model of an implant or other structure and is not intended to limit embodiments to the manipulation of models that define volumes, as such, for example as constellations of voxels.” [0050]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hasselgren into Steingart, in order to prevent the problem of trapped bacteria.
The combination of Steingart, Hasselgren and Meier does not explicitly teach digitally blocking out the undercut region. This is what Fisker teaches (“The virtual plane may be defined from a virtual block out of undercut regions in the digital 3D representation and an offset of the surface formed by the block out.” [0044] “the method comprises determining the undercut regions based on a selected insertion direction of the customized impression tray. One insertion direction may be defined for both the 
23.	With reference to claim 7, the combination of Steingart, Hasselgren and Meier does not explicitly teach a margin region wherein reducing concavity is skipped. This is what Fisker teaches (“The virtual plane may be defined from a virtual block out of undercut regions in the digital 3D representation and an offset of the surface formed by the block out.” [0044] “The blocking-out may be configured to provide that undercuts regions are avoided e.g. near the gingiva for concave teeth surfaces.” [0085]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fisker into the combination of Steingart, Hasselgren and Meier, in order to fit more precisely to the teeth.
24.	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable by Steingart et al. (US 2009/0248184 A1), Hasselgren et al. (US 2012/0308963 A1) and Meier et al. (US 2013/0179126 A1), as applied to claims 1 and 5 above, and further in view of Kopelman et al. (US 2005/0177266 A1).
25.	With reference to claim 6, the combination of Steingart, Hasselgren and Meier does not explicitly teach the transition region amount is proportionate to a distance from a margin line of the digital tooth. This is what Kopelman teaches (“The manufacture of dental prostheses such as crowns and bridges needs to be as precise as possible in order to ensure that, externally, the crown fits within the area of the oral cavity assigned thereto. It is also important to ensure, of course, that internally, and also with respect to the margin line, the crown fits properly onto the preparation.” [0002] “the number of machining paths over any portion of each layer during the material removal operation is proportional to the magnitude of the differences between said target dimensional data and said actual dimensional data corresponding to the portion.” [0108]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kopelman into the combination of Steingart, Hasselgren and Meier, in order to optimize machining time for material removal operation.
26.	Claims 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable by Steingart et al. (US 2009/0248184 A1), Hasselgren et al. (US 2012/0308963 A1) and Meier et al. (US 2013/0179126 A1), as applied to claim 1 above, and further in view of Fisker et al. (US 2014/0335470 A1) (Fiser II hereafter).
27.	With reference to claim 9, the combination of Steingart, Hasselgren and Meier does not explicitly moving one or more vertices comprises along a normal of the vertex. This is what Fisker II teaches (“When the virtual preparation guide surface and/or the virtual validation surface is part of an inner shell surface the shelling may provide an outer shell surface. In this case, the shelling may comprise offsetting outwardly a copy of each vertex in the inner shell surface, removing the number of copied vertices being closer to the inner shell surface than a given minimum shell thickness, and creating the outer shell surface by triangulation of the remaining copied vertices.” [0163] “A new vertex on the inner shell is created along a scaled normal of the corresponding vertex in the outer shell surface. The vertex normal is calculated as the average of the normals of the connected triangles weighted by their area. If the minimum shell thickness has to be ensured it is not sufficient to offset the vertex with the specified shell thickness. However the offset, which locally ensures the shell thickness, can be found as the maximum scale factor, which projects the scaled version of the vertex normal onto the full length of the triangle normals scaled by the predefined thickness. Only the normals of the triangles connected to the vertex are of relevance. Unfortunately, the proposed offsetting only ensures a local shell thickness. In areas with convex surfaces and high curvature the offset vertices tend to violate the minimum shell thickness. These violating vertices are removed in a second step to ensure a proper shell thickness.” [0167]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fisker II into the combination of Steingart, Hasselgren and Merier, in order to result 
28.	With reference to claim 10, the combination of Steingart, Hasselgren and Meier does not explicitly the computer-implemented method determines the distance based on a first and second neighbor vertex position. This is what Fisker II teaches (“One way of performing a lofting process is to first determine a correspondence between the vertices at the two boundaries that are to be connected by the generated surface. The correspondence may be determined by an exhaustive search for the correspondence that yields the lowest average distance between the corresponding vertices under the constraint that the order of the vertices is preserved. The loft may be based on a cubic B-spline surface, which requires a number of control points to be specified. For each vertex is calculated the vector, v.sub.c, which is perpendicular to the vertex normal and the boundary orientation vector in the vertex. The vertex normal is calculated as the area weighted average of the triangle normals of the triangles connected to the vertex. For each vertex in the set of corresponding vertices two control points are created as the vertex.+-.v.sub.c. An additional control point is then created as v.sub.c1 and v.sub.c2 added to the midpoint between the corresponding vertices p.sub.1 and p.sub.2. Beside the created control points the two vertices also act as control points. When this process has been repeated for all sets of corresponding vertices, the surface is fully defined by the controls points. New vertices are then sampled on the surface, i.e. by sampling the vertices on the spline, which connect the corresponding vertices. Given these vertices and the ordering of the corresponding vertex sets, the neighbor relationships between the sampled vertices are known. 
29.	With reference to claim 11, the combination of Steingart, Hasselgren and Meier does not explicitly teach the distance is proportionate to a user-configurable value. This is what Fisker II teaches (“the method for validating the preparation of a tooth comprises determining the distance between the digital 3D representation of the prepared set of teeth and the virtual validation surface or the virtual dental preparation guide at one or more selected locations on the tooth surface. Here it is contemplated that the dental preparation guide, either virtually or physically, is arranged at the tooth when the distance is measured. That is, the distance may be determined when the dental preparation guide is arranged in a target position in relation to the teeth.” [0219] “the virtual minimum preparation surface of the tooth is determined by offsetting at least a part of the surface of the virtual target dental restoration inwards. The size of the offset may be uniform or change over the tooth surface, such that the offset e.g. is 

Conclusion
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Zimmerman can be reach on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619